FIELDPOINT PETROLEUM CORPORATION

BOARD OF DIRECTORS COMPENSATION AGREEMENT



          THIS BOARD OF DIRECTORS COMPENSATION AGREEMENT ("Agreement") is made
and entered into as of February 6, 2006 ("Effective Date") between FieldPoint
Petroleum Corporation (the "Company") and Debra Funderburg (the "Director").



          1.           Background. The Company's Board of Directors has elected
Director to a vacancy on such Board of Directors (the "Services"). In
furtherance thereof, the Company and Director desire to enter into this
Agreement.

          2.           Term. This Agreement shall commence on the Effective Date
and remain in effect until the termination of this Agreement in accordance with
the termination provisions in Section 5 below.

          3.           Compensation.

                     (a)           Expenses. The Company will reimburse Director
for reasonable travel and other incidental expenses incurred by Director in
attending the meetings.

                     (b)           Cash.  The Company will pay Director $12,000
per year, in at least quarterly installments.

                     (c)           Stock Purchase. The Company shall sell to
Director 10,000 shares of Common Stock pursuant to a separate Restricted Stock
Agreement.

          4.           Company's Proprietary Rights and Non-Disclosure of
Confidential Information

                     (a)           Obligation. The Director will hold the
Company's Confidential Information, as defined below, in the strictest
confidence and will not disclose or use the Confidential Information except as
permitted by this Agreement in connection with the Services, unless expressly
authorized to act otherwise in writing by an officer of the Company. The
Director's obligations under this Section shall survive any termination of this
Agreement. In addition, Director recognizes that she will be exposed to, have
access to and be engaged in the development of information (including tangible
and intangible manifestations) regarding the patents, copyrights, trademarks,
and Confidential Information of the Company. Director acknowledges and agrees
that all this information, whether presently existing or developed in the
future, which is not the subject of a patent, patent application, copyright,
trademark or trade secret either owned by Director or in the public domain prior
to the Effective Date, is the sole property of the Company and its assigns.

                     (b)           Confidential Information. "Confidential
Information" means trade secrets, confidential information, data or any other
proprietary information of the Company. By way of illustration, but not
limitation, "Confidential Information" includes (a) information relating to the
Company's technology, including inventions, ideas, processes, formulas, data,
know-how, experimental results and techniques; and (b) information regarding
plans for research, development, new products, marketing and selling, business
plans, budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers and the skills and compensation of the Company's
employees. However, "Confidential Information" does not include information that
is (as demonstrated by written evidence):

 

(i)

already known to the Director at the time of disclosure;

 

(ii)

publicly available or becomes publicly available without a breach by the
Director;

 

(iii)

independently developed by the Director; or

 

(iv)

rightfully first received by the Director from a third party other than the
Company.

                     (c)           No Conflicting Obligations. Director
represents and warrants that Director's performance of this Agreement and her
service as a director of the Company do not and will not breach or conflict with
any agreement to which Director is or becomes a party.

                     (d)           Third-Party Confidential Information. The
Director understands that the Company has received and in the future will
receive from third parties information that is confidential or proprietary
("Third-Party Information") subject to a duty on the part of the Company to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During the term of this Agreement and thereafter, Director
will hold Third-Party Information in the strictest confidence and will not
disclose or use Third-Party Information except as permitted by the agreement
between the Company and such third party, unless expressly authorized to act
otherwise by an officer of the Company in writing (other than an officer who is
also a principal of the Director).

          5.           Termination. This Agreement shall terminate automatically
on the date that Director ceases to be a director of the Company.

          6.           Independent Contractor. The Director is hereby engaged as
an independent contractor and not as an employee of the Company. In addition,
the Director is providing the services under this Agreement solely at her own
direction and under her own supervision. Nothing herein shall be construed as
creating an employer/employee relationship between the Company and the Director
or placing the parties in a partnership or joint venture relationship. Director
will not be eligible for any employee benefits, cash bonuses or other
commissions.

          7.           General.

                     (a)           Notices. Any notice required or permitted to
be given to one party by the other party pursuant to this Agreement shall be in
writing and shall be sent by machine-confirmed facsimile or personally delivered
or sent by United States mail, certified or registered, return receipt
requested, first class postage and charges prepaid, addressed to the parties as
set forth below, or at such other address as shall be designated in writing as
specified above by either party. Notices sent by facsimile or delivered in
person shall be effective on the date of delivery. Notices sent by United States
mail shall be effective on the third business day following its posting.

 

The Director:

 

Debra Funderburg

 

8203 Sunset Falls Court

 

Spring, Texas  77379

         

The Company:

 

FieldPoint Petroleum Corporation

 

1703 Edelweiss Drive

 

Cedar Park, Texas 78613

 

Attn: Ray Reaves, President

                     (b)           Assignment of Rights and Delegation of
Duties. All rights and duties of the Company under this Agreement shall extend
to its successors and assigns.

                     (c)           Severable Provisions. The provisions of this
Agreement are severable and if any one or more provisions may be determined to
be illegal or otherwise unenforceable, in whole or in part, the remaining
provisions, and any partially enforceable provision to the extent enforceable,
shall nevertheless be binding and enforceable.

                     (d)           Waiver. The waiver by one party of a breach
of any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach of the same or any other
provision by the other party.

                     (e)           Entire Agreement. This Agreement constitutes
the entire agreement of the parties with respect to its subject matter, and may
not be changed orally, but only by an agreement in writing signed by the party
against whom the enforcement of any waiver, change, modification, extension or
discharge is sought.

                     (f)           Governing Law. This Agreement is governed in
accordance with the laws (other than choice-of-laws principles) of the State of
Colorado.

[Signature Page Follows]

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their duly authorized representatives as of the Effective Date.

 

DIRECTOR

 

/s/ Debra Funderburg                            

 

Debra Funderburg

 

Social Security No. _________________________

     

FIELDPOINT PETROLEUM CORPORATION

 

By:  /s/ Ray Reaves                                

 

Ray Reaves, its President